NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 16-2073
                                      _____________

                                    ENID SANTIAGO,
                                            Appellant

                                              v.

                NEW YORK & NEW JERSEY PORT AUTHORITY;
                    GREGORY NOA, Tunnel & Bridge Agent;
                         ANTHONY FITZGERALD;
                          TIMOTHY MCGOVERN;
                         SERGEANT FLEMMINGS;
                            CAPTAIN BURNS;
           CHIEF CHARLES TORRES, sued individually, jointly and severally
                             _______________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                                (D.N.J. No. 2-11-cv-04254)
                      District Judge: Honorable William J. Martini
                                     _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   March 24, 2017

           Before: SMITH, Chief Judge, JORDAN, and ROTH, Circuit Judges.

                                  (Filed: April 24, 2017)
                                    _______________

                                        OPINION
                                     _______________


       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
JORDAN, Circuit Judge.

       Enid Santiago appeals from the grant of summary judgment against her on her

claim that she was terminated from her job as a police officer with the Port Authority of

New York and New Jersey in retaliation for exercising her First Amendment rights.

Because Santiago filed this appeal after the deadline for doing so, the Port Authority and

the other defendants argue that we should dismiss the appeal for lack of jurisdiction. We

conclude that we do have jurisdiction to hear Santiago’s appeal, and, for the reasons that

follow, we will affirm.

I.     Factual Background1

       After she lost her job as a probationary police officer, Santiago brought suit in the

United States District Court for the District of New Jersey against the Port Authority and

Gregory Noa, a Tunnel and Bridge Agent with the Port Authority, as well as several Port

Authority police officers.2 Santiago had been hired by the Port Authority’s Public Safety

Department as a police recruit in October of 2008 and, following graduation from the

police academy, was sworn in as a probationary police officer in April of the next year.

From that time until early October 2009, she served without incident.




       1
         Because we are reviewing a grant of summary judgment, we recount the facts in
the light most favorable to Santiago and draw all reasonable inferences in her favor.
Zaloga v. Borough of Moosic, 841 F.3d 170, 172 n.1 (3d Cir. 2016) (citing Scheetz v. The
Morning Call, Inc., 946 F.2d 202, 205 (3d Cir. 1991)).
       2
        The remaining individual defendants are Captain Burns, Chief Charles Torres,
Lieutenant Anthony Fitzgerald, Lieutenant Timothy McGovern, and Sergeant
Flemmings.
                                             2
       On October 6, 2009, Santiago was assigned to work outside the Lincoln Tunnel at

Post 24, where she was responsible for directing vehicles too tall for the tunnel to turn

around in a nearby parking lot. Prior to that date, she had successfully extricated at least

ten over-height vehicles from the Tunnel’s entrance. Shortly after midnight, Santiago

responded to an alarm that an over-height truck was heading toward the entrance of the

Tunnel. While Santiago attempted to assist the truck driver in turning around the truck,

Noa appeared and began to interfere by giving instructions to the driver.3 Santiago told

Noa to stop interfering. She then went to stop incoming traffic so that the truck could

complete the turnaround with her further guidance. At that time, she saw Noa gesturing

to the driver in a manner that suggested the driver continue moving. Before she could

give her instructions, the truck struck a parked vehicle belonging to a Tunnel and Bridge

Agent. Santiago and Noa then got into an argument and Santiago called for additional

police officers.

       While Santiago was still “on post,” she completed a motor vehicle accident report

and another document described simply as a “handwritten report.” (App. at 521.)

Detective Lieutenant Jose Alba described a handwritten report as a type of filing that

officers can use to report anything “out of the ordinary … up to the proper chain of

command.” (App. at 651.) Santiago’s handwritten report complained of Noa’s

interference with police operations, behavior which Santiago called “unacceptable and


       3
         As a Tunnel and Bridge Agent, Noa was assigned to work in the emergency
parking area at the entrance of the Lincoln Tunnel, adjacent to where Santiago was
attempting to turn around the over-height truck. Since he was not a police officer with
the Port Authority, he was not to assist in turning around over-height vehicles.
                                              3
harmful to the public.” (App. at 154.) After her shift, Santiago submitted the two reports

to her commanding officer, Captain Burns.

       There is no rule or regulation that required Santiago to file that handwritten report,

and no one requested that she file it. Santiago testified that she filed the report because

Noa was “hindering [] police activity,” (App. at 518), which she claimed “was a matter of

public safety and [] needed to be reported.” (App. at 408.) Santiago feared that Noa

could cause “someone [to] get hurt.” (App. at 518.) At least five other Port Authority

employees who witnessed or responded to the accident also filed handwritten reports.

       A six-month investigation ensued, which Santiago demeans as a sham. During the

investigation, she gave several statements regarding what transpired, some of which

varied as to her physical location relative to the truck during the accident. The

investigation concluded that Santiago was responsible for the accident. It was further

determined that Santiago had been dishonest during the investigation, and her

probationary job was terminated. That firing occurred one day before her probationary

period was set to end.

II.    Procedural Background

       Santiago sued, alleging that the individual defendants violated her constitutional

rights to free speech, petition, equal protection, and due process under the First, Fifth, and

Fourteenth Amendments. She further alleged that the Port Authority had a policy,

custom, practice, and usage of discriminating against women and minorities, and of

retaliating against officers who engage in whistleblowing or complaining about unlawful

employment practices.

                                              4
       The defendants moved for summary judgment, which the District Court granted on

March 22, 2016. As to her First Amendment retaliation claim, the Court held that

Santiago’s handwritten report concerned her workplace duties and was sent up the chain

of command, making it “a classic example of a statement made pursuant to an

employee’s official duties.” (App. at 16 (internal quotation omitted).) That is the only

ruling that Santiago appeals.

       Pursuant to Federal Rule of Appellate Procedure 4(a)(1)(A), Santiago had thirty

days to file a notice of appeal, which meant that she had to have filed it by April 21,

2016. Unfortunately, she was a day late. Then, on May 10, 2016, she asked the District

Court to extend the time for her appeal. Her counsel argued that, upon receiving notice

of the order granting summary judgment, he had asked his secretary to note the filing

deadline, but that the secretary mistakenly thought that March was a 30-day month,

causing her to mark April 22 rather than April 21 as the deadline. The District Court

granted the extension, finding that Santiago had requested it within the requisite time

period and had shown excusable neglect. The defendants challenge that ruling and

maintain that the appeal should be dismissed for lack of jurisdiction.

III.   Jurisdiction

       The District Court had jurisdiction pursuant to 18 U.S.C. § 1331. Whether we

have jurisdiction under 18 U.S.C. § 1291 is contested because of the tardy notice of

appeal. “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007). Pursuant to Federal Rule of

Appellate Procedure 4, only “[d]istrict courts have limited authority to grant an extension

                                              5
of the 30-day time period.” Id. at 208. Here, the District Court granted Santiago an

extension pursuant to subsection (a)(5)(A) of that Rule, which provides for an extension

when “(i) a party so moves no later than 30 days after the time prescribed by this Rule

4(a) expires; and (ii) … shows excusable neglect or good cause.” We review the District

Court’s exercise of that limited authority for an abuse of discretion. Ragguette v. Premier

Wines & Spirits, 691 F.3d 315, 322 (3d Cir. 2012).4

       On this record, we cannot say that the District Court abused its discretion in

granting Santiago an extension. The appeal was filed a day late due to a

misunderstanding. Santiago plainly satisfied subsection (i) of Rule 4(a)(5)(A) by filing

her motion for an extension of time within the thirty-day window following the deadline

for filing a notice of appeal. She also satisfied subsection (ii) because the one-day delay

caused by the miscalculation was de minimis, was not prejudicial to the defendants, and

was devoid of any hint of bad faith. See id. at 319 (relying on Pioneer Invs. Servs. Co. v.

Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993), to establish four key factors for

courts to consider in determining excusable neglect: “(1) the danger of prejudice to the

non-movant; (2) the length of the delay and the impact on judicial proceedings; (3) the

reason for the delay, including whether it was within the reasonable control of the

movant; and (4) whether the movant acted in good faith” (internal quotation omitted)).

       4
         “The district court abuses its discretion if its decision rests upon a clearly
erroneous finding of fact, an errant conclusion of law, or the improper application of law
to fact.” Ragguette v. Premier Wines & Spirits, 691 F.3d 315, 322 (3d Cir. 2012). “An
abuse of discretion may also occur when no reasonable person would adopt the district
court’s view.” Id. (quoting In re Cendant Corp. Prides Litig., 233 F.3d 188, 192 (3d Cir.
2000) (further quotations omitted)). Unless there is a clear error of judgment, however,
we will not interfere with the district court’s exercise of discretion. Id.
                                             6
There is no basis to hold that the District Court “committed a clear error of judgment in

the conclusion it reached upon a weighing of the relevant factors[,]” id., and, thus, we

have jurisdiction to hear Santiago’s appeal.

IV.    Discussion5

       The only issue on appeal is whether the District Court properly granted summary

judgment to the defendants on Santiago’s First Amendment retaliation claim. Santiago

argues that the Court misapplied Garcetti v. Ceballos, 547 U.S. 410 (2006), in

determining that her handwritten report was not protected by the First Amendment. But

Garcetti instructs that, “when public employees make statements pursuant to their official

duties, the employees are not speaking as citizens for First Amendment purposes, and the

Constitution does not insulate their communications from employer discipline.” Id. at

421. Such protection applies to a public employee’s statement only “when (1) in making

it, the employee spoke as a citizen, (2) the statement involved a matter of public concern,

and (3) the government employer did not have ‘an adequate justification for treating the

employee differently from any other member of the general public’ as a result of the

statement he made.” Hill v. Borough of Kutztown, 455 F.3d 225, 241-42 (3d Cir. 2006)

(quoting Garcetti, 455 F.3d at 418).



       5
         Because the District Court granted the defendants’ motion for summary
judgment, we will review its ruling de novo, applying the same standard that it applied.
Shelton v. Bledsoe, 775 F.3d 554, 559 (3d Cir. 2015). In so doing, we must review the
record in the light most favorable to Santiago and draw all inferences in her favor to
determine whether the defendants demonstrated that there was no genuine dispute of
material fact and that they are entitled to judgment as a matter of law. Id.; Fed. R. Civ. P.
56(a).
                                               7
          Whether a public employee’s speech was made pursuant to the employee’s official

duties is a practical inquiry. Dougherty v. Sch. Dist. of Phila., 772 F.3d 979, 988 (3d Cir.

2014) (citing Garcetti, 547 U.S. at 424). We have, however, endeavored to provide

contours for that inquiry. Id. One of those comes from our holding in Foraker v.

Chaffinch, 501 F.3d 231 (3d Cir. 2007), which declined to extend First Amendment

protection to the speech of police officers who were, pursuant to their job duties,

“report[ing] problems … up the chain of command.” Id. at 241 abrogated on other

grounds by Borough of Duryea v. Guarnieri, 564 U.S. 379 (2011). That was a specific

example of “[t]he critical question under Garcetti[,]” namely, “whether the speech at

issue is itself ordinarily within the scope of an employee’s duties[.]” Dougherty, 772
F.3d at 990 (quoting Garcetti, 547 U.S. at 421) (first alteration in Dougherty). Here,

viewing all of the facts in the light most favorable to Santiago,6 several reasons direct that

the answer to that question must be that the submission of her handwritten report

regarding the danger Noa presented to the public was within the scope of her ordinary

duties.

          First, Santiago was a probationary police officer with the Port Authority’s Public

Safety Department, the entire aim of which is to protect the public. By the very nature of

her position, Santiago was expected to report public safety problems. It is, of course,


         “Whether a particular incident of speech is made within a particular plaintiff’s
          6

job duties is a mixed question of fact and law.” Dougherty v. Sch. Dist. of Phila., 772
F.3d 979, 988 (3d Cir. 2014) (alterations omitted) (internal quotation omitted).
“Specifically, the scope and content of a plaintiff’s job responsibilities is a question of
fact, but the ultimate constitutional significance of those facts is a question of law.”
Flora v. Cty. of Luzerne, 776 F.3d 169, 175 (3d Cir. 2015).
                                               8
expected that a police officer will report risks to public safety up the chain of command.

Foraker, 501 F.3d at 241. That would be particularly true when the risk is caused by

another employee of the government agency. Santiago attempts to argue that such a

report would not be expected of a probationary police officer like her, but that is not a

reasonable inference. Recognizing and reporting risks is something that her position as a

police officer – probationary or not – compelled her to do. See Dougherty, 772 F.3d at

988 (considering whether public position compelled the employee to report the

information at issue). And the fact that she submitted the handwritten report, along with

the motor vehicle accident report, to her commanding officer demonstrates that Santiago

was doing just that.

       Santiago repeatedly argues that filing the handwritten report was protected speech

because it was not “required.” But the filing of the report is still properly seen as being

within her ordinary duties, even if it was not mandatory. In Garcetti itself, the plaintiff

sent an internal memorandum to his supervisors that was pursuant to his job

responsibilities, but not strictly required. Garcetti, 547 U.S. at 421-22. Similarly, here,

Santiago had a responsibility to ensure public safety, especially regarding traffic in and

around the Lincoln Tunnel, even if she was not strictly required to file a handwritten

report as part of carrying out that responsibility. Therefore, her attempt to have this case

turn on whether the handwritten report was required by a formal rule is, on these facts,

unsupportable.

       Second, Santiago did not speak to the public, but directed her speech up the chain

of command. While the audience is certainly not a dispositive factor, it is an important

                                              9
one. In Dougherty v. School District of Philadelphia, an employee of the School District

who believed that the District was engaging in unlawful discrimination reported his

concerns to the press. 772 F.3d at 983-84. We decided that the report was outside the

employee’s duties because there was nothing in his position as an operations manager

that would compel him to report such information to a newspaper; instead, the employee

was concerned about discrimination and wanted to report it as a private citizen. Id. at

988. Similarly, in Flora v. County of Luzerne, a public defender, whose responsibility

was to represent indigent criminal defendants, was terminated by the County after he

brought a class action against the County on behalf of such defendants, alleging that they

were poorly represented because of serious funding shortfalls in the Office of the Public

Defender. 776 F.3d 169, 172 (3d Cir. 2015). We concluded that it was not ordinarily

within the scope of the job responsibilities of a public defender to file a class action. Id.

at 179-80. In the most recent Supreme Court case applying Garcetti, a public employee,

Lane, was called to testify in criminal proceedings against an employee whom Lane had

fired after discovering that the employee was on the payroll but did not show up to work.

Lane v. Franks, __ U.S. __, 134 S. Ct. 2369, 2379 (2014). The Court explained that the

sworn testimony was plainly outside Lane’s official duties and that such testimony “is far

removed from the speech at issue in Garcetti – an internal memorandum prepared by a

deputy district attorney for his supervisors recommending dismissal of a particular

prosecution.” Id.

       The speech at issue before us is obviously different than the speech in those cases

in which First Amendment protection was afforded. Santiago’s handwritten report was

                                              10
not made to the press, a judge, or a jury. Instead, as in Garcetti and Foraker, it was an

internal report that went up the chain of command. That distinction weighs strongly

against finding that Santiago spoke outside her official duties.

       Third, the report was prepared while Santiago was on duty. The fact that her

speech occurred at work is far from dispositive. See Garcetti, 547 U.S. at 420-21

(“Employees in some cases may receive First Amendment protection for expressions

made at work. Many citizens do much of their talking inside their respective workplaces,

and it would not serve the goal of treating public employees like any member of the

general public to hold that all speech within the office is automatically exposed to

restriction” (internal citations and quotation omitted)). But it tends in this case to show

that she was, as a practical matter, acting within her official duties. She prepared the

handwritten report regarding Noa while she was “on post.” (App. at 523.) She did so at

the same time she prepared the motor vehicle accident report that was required for the

incident. Those reports were both submitted together to her commanding officer at the

conclusion of her shift, providing further evidence that the handwritten report was made

pursuant to her official duties.

       Fourth, and finally, in deciding whether preparing and submitting the handwritten

report was part of Santiago’s “ordinary job responsibilities,” Flora, 776 F.3d at 179, we

consider the fact that nearly every Port Authority employee who witnessed or responded

to the accident ultimately filed a handwritten report. Handwritten reports, while not

required in every circumstance, are a means to report anything “out of the ordinary … up

to the proper chain of command.” (App. at 651.) Completing such reports is something

                                             11
that Santiago learned during her training in the police academy and further demonstrates

that, as a practical matter, it was plainly within her official duties.

       Taking the facts presented and drawing all reasonable inferences in Santiago’s

favor, we agree with the District Court that Santiago was not speaking as a citizen when

she delivered to the chain of command a handwritten report regarding a safety incident

involving another employee. That conclusion resolves the case, so we need not reach the

remaining two requirements of the Garcetti test to hold that Santiago’s report is not

protected activity under the First Amendment. We will therefore affirm the grant of

summary judgment in favor of the defendants on Santiago’s First Amendment retaliation

claim.7

V.     Conclusion

       For the foregoing reasons, we will affirm.




       7
         Another basis for summary judgment that the defendants asserted below was
qualified immunity. The defendants again raise that issue on appeal, even though the
District Court did not reach it. Because we affirm on the merits, we do not address
qualified immunity.
                                               12